Appeal from an order of the Supreme Court at Special Term, entered March 5, 1952, in New York County, which denied a motion by appellant for an order permanently staying the arbitration sought by petitioner.

Per Curiam.

Paragraph “ Fifteenth ” of the collective bargaining agreement places no restriction on the inherent right of appellant to discharge an employee with or without cause. Nor can any such restriction be found in any other clause of the contract. In the absence of such inhibition, an employer has an absolute right to discharge. (Watson v. Gugino, 204 N. Y. 535, 541; Matter of Local 1482 of Brotherhood of Painters, Decorators & Paperhangers [Clover Leaf Paint & Varnish Corp.] 273 App. Div. 807; Stonewall Cotton Mills V. National Labor Relations Bd., 129 F. 2d 629, 632, certiorari denied 317 U. S. 667.)
As there was no restriction on the right of appellant to discharge, there was no violation of any obligation owed to any employees when such right was exercised in this ease. No obligation having been violated there can be no dispute and, consequently, there is nothing to arbitrate.
The order should be reversed, with $20 costs and disbursements to appellant, and the motion to permanently stay arbitration should be granted.